SEABURY, J.
■ The judgment rendered in favor of the defendant is without any basis in law. The plaintiff sold and delivered goods to the defendant and sues for the value thereof. The goods sold were postal cards. The court below, in the judgment rendered, has relieved the defendant of the obligation to pay for the cards purchased, upon the ground that the plaintiff agreed not to deliver other cards of a like character to any person other than the defendant, and that the plaintiff violated this agreement. No counterclaim was pleaded or proved.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.